ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-10 directed to an invention non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.
The application has been amended as follows: 
IN THE CLAIMS:
1-10. (Cancelled)
*END OF AMENDMENTS*

Response to Arguments
Applicant’s arguments, see appeal briefs dated 22 July 2020 and 04 November 2020, with respect to the rejection of  have been fully 

Allowable Subject Matter
Claims 11-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: E.
While the art has examples of orthodontic appliances with arch members, couplings, anchors and anchor couplings (See REYBROUCK (US 10136966), LEWIS (US 20120148972 A1), HANSEN (US 20140154637), and REIMANN (DE-102015009345-B4); developing a proposed model, scanning the patient to determine target dental arrangements, and revising the proposed model (See HANSEN (US 20140154637) and SACHDEVA (US 20040029068 A1)); and making an orthodontic appliance out of a sheet of material (See PEACOCK (US 20030124480 A1), SERNETZ (US 20050181332 A1), and SCHUMACHER (US 20160058527 A1), none of the references that taught the cutting of a sheet of material had the same structure of the dental appliance or revision method as claimed, such that a combination would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        13 January 2022